DETAILED ACTION

This Office action is in response to the amendment filed September 2, 2022.
Claims 1-18 are pending and have been examined.
Claims 1 and 10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 07/13/2021 has been previously considered.  Although no items were crossed out as being not considered, the 3 ETSI documents and the OSM White Paper were very blurry.  A cleaner copy of each document is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer (US 2012/0102503), in view of Naifeh (US 2011/0119219), and Knowles (US 6,665,868) [all Applicant cited].

Regarding claim 1, Meijer discloses:
receiving feedback from the event handler (see at least paragraph 8, feedback loop is implemented so an event processor monitors its activity level or other operating statistics and provides this information as feedback to the event manager) in response to a successful match-action (see at least paragraph 57, matching of a movement event when the handset is determined to be moving) in a rules engine (see at least paragraph 57; Note: the specification details in ¶35 the rules engine works by checking conditions (when an event or trigger happens) and taking actions when the condition is satisfied), the feedback including a derived condition which is a generalized version of a condition (see at least paragraph 57, can prioritize GPS update events with a higher priority that other events) […]; 
determining whether the derived condition is stored in an event prioritizer; storing the derived condition in the event prioritizer […], in response to the derived condition not being present in the event prioritizer; and […] of the derived condition in the event prioritizer, in response to the derived condition being present in the event prioritizer (see at least paragraph 57, priorities utilized by priority manager components are dynamic based on an operating state of the underlying system, a mobile handset with GPS capabilities can prioritize GPS update events with a higher priority than other events; paragraph 36, the priority manager component can dynamically configure the priorities of respective events based on an operating states of the event processing node)
However Meijer does not explicitly disclose, but Naifeh discloses:
stored in a match part of a rule; initial […] and hit counter; updating the hit counter […] (see at least count of rule matching paragraph 57, actions define score rules that are matched against an event occurrence item count; paragraph 37, the collected data is accessed by the matcher which matches the collected data, forms event occurrence items, and event rules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meijer by adapting the teachings of Naifeh to include counting rule matching occurrences.  The combination allows for updating a counter when a rule match occurs.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
However Meijer and Naifeh do not explicitly disclose, but Knowles discloses:
with initial expiration timer; updating the […] and expiration timer […] (see at least col 4: 32-36, selective demotion defines an inactivity timer, remembering a timestamp when each of the plurality of presentation space definitions was last matched during operation of the comparison)
the expiration timer being set to a default value and the hit counter being set to one (see at least col 12: 19-25, a particular inactivity time period, inactivity time having a default value; col 4: 30-40, defining an inactivity timer; remembering a timestamp when each of the plurality of presentation space definitions was last matched during operation of the comparison; comparing each of the remembered time stamps to the inactivity timer; and moving each of the presentation space definitions for which the comparing of the remembered timestamp determines that the inactivity timer has expired; col 12: 7-13, If the inactivity time period has expired, then this presentation space definition has not been matched recently enough, and it will be demoted to a lower priority pool; col 12:60 – 13:10, a counter is associated with each stored presentation space definition, and this counter is incremented each time the presentation space is detected in the incoming data stream, resetting a counter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meijer and Naifeh by adapting the teachings of Knowles to include inactivity timer operations.  The combination allows for updating an inactivity timer between rule matches.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 2, the rejection of claim 1 is incorporated.  However Meijer and Naifeh do not explicitly disclose, but Knowles discloses:
resetting an expiration timer of a derived condition in response to receiving a subsequent occurrence of the derived condition (see at least col 4: 32-36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meijer, Naifeh, and Knowles for the reasons listed above.

Regarding claim 3, the rejection of claim 2 is incorporated.  However Meijer does not explicitly disclose, but Naifeh and Knowles disclose:
incrementing the hit counter in response to receiving the subsequent occurrence of the derived condition (see at least Naifeh paragraph 57; Knowles col 12: 58 – col 13: 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meijer, Naifeh, and Knowles for the reasons listed above.

Regarding claim 4, the rejection of claim 1 is incorporated.  However Meijer does not explicitly disclose, but Naifeh and Knowles disclose:
prioritizing received events using a priority value based on matching derived conditions (see at least Naifeh paragraph 38, scorer accesses the database, scorer score or provide a quantitative value to the normalized, matched event occurrence items, scoring is performed by comparing the normalized event occurrence item with score event rules, if the event occurrence item corresponds with the score event rule, then a match is made, and a score associated event occurrence items is incremented; paragraph 39, the prioritizer accesses the database to obtain or is provided with the scores associated with the event occurrence items, the prioritizer prioritizes the event item occurrences based on the score assigned to the individual ones of the event occurrence items; Knowles Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meijer, Naifeh, and Knowles for the reasons listed above.

Regarding claim 5, the rejection of claim 4 is incorporated.  However Meijer does not explicitly disclose, but Naifeh and Knowles disclose:
wherein the priority value is a sum, median, mean, or mode of the hit counter of matching derived conditions (see at least Naifeh paragraph 57, actions define score rules that are matched against an event occurrence item count; Knowles col 12: 58 – col 13: 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meijer, Naifeh, and Knowles for the reasons listed above.

Regarding claim 6, the rejection of claim 1 is incorporated, and Meijer further discloses:
storing received events in one of a set of priority queues to be dispatched to the event handler (see at least paragraph 72, event manager component can leverage a queue data structure to maintain events associated with event stream in an order in which the events arrive, other structures such as a priority queue can be used to maintain priorities of the respective events)

Regarding claim 7, the rejection of claim 1 is incorporated, and Meijer further discloses:
determining a priority queue to source a next event from using a pre-configured policy; and forwarding a next event from the priority queue (see at least paragraph 72, event manager component can leverage a queue data structure to maintain events associated with event stream in an order in which the events arrive, other structures such as a priority queue can be used to maintain priorities of the respective events; paragraph 36, priority manager component obtains user-specified information relating to priorities of the respective events or user-specified information relating to priorities of respective event streams)

Regarding claim 8, the rejection of claim 1 is incorporated, and Meijer further discloses:
processing an event by a rules engine and executing actions matching the event (see at least paragraph 57, prioritize GPS update events with a higher priority than other events when the handset is determined to be moving and a lower priority than other events when the handset is stationary.  Note: the specification details in ¶35 the rules engine works by checking conditions (when an event or trigger happens) and taking actions when the condition is satisfied)

Regarding claim 9, the rejection of claim 8 is incorporated, and Meijer further discloses:
determining the derived condition for a matched rule (see at least paragraph 57, prioritize GPS update events with a higher priority than other events when the handset is determined to be moving and a lower priority than other events when the handset is stationary)

Regarding claims 10-18, the scope of the instant claims does not differ substantially from that of claims 1-9 and are rejected for the same reasons, respectively. 

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts that Meijer’s dynamic priorities used by the priority manager are implemented based on device status (whether the device is moving) which does not take into account whether a derived condition is present in an event prioritizer.  Examiner respectfully disagrees.  Meijer does disclose that the priorities are dynamic based on an operating state of the underlying system and does provide a GPS device as an example but it is discussed as a non-limiting example.  Examiner contends an event being a GPS event would be the derived condition being present and an event not being a GPS event would be the derived condition not being present, so the GPS events are prioritized.  Therefore the prior art does disclose whether a derived condition is present in an event prioritizer.
The remaining arguments are related to the newly added limitations which are addressed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hong, Dai, Ramaswamy, and Bilal all discuss caching and a time window expiration based frequency mechanism for cache management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194 

/S. Sough/SPE, AU 2192/2194